         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

DANIEL L. REEVES & MEREDITH               )
REEVES                                    )
                                          )
      Plaintiffs,                         )
                                          )                CIVIL ACTION
v.                                        )                FILE NO.:
                                          )
CUSTOMIZED TRUCKING SERVICES, INC., )
EIGHTEEN LOGISTICS, LLC & OLD             )
REPUBLIC INSURANCE COMPANY                )
                                          )
                                          )
                                          )
      Defendants.                         )
__________________________________________)

                                        COMPLAINT

       Plaintiffs Daniel L. Reeves and Meredith Reeves file this Complaint against Defendants

Customized Trucking Services, Inc. (“Defendant Customized Trucking”), Eighteen Logistics,

LLC (“Defendant Eighteen Logistics”) and Old Republic Insurance Company as follows:

                          JURISDICTION, VENUE AND PARTIES

                                               1.

       Plaintiffs Daniel L. Reeves and Meredith Reeves are husband and wife and are citizens of

the State of Georgia.

                                               2.

        Defendant Customized Trucking Services, Inc. is a Florida corporation with its principal

office located in Jacksonville, Florida. Defendant Customized Trucking is an interstate motor
           Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 2 of 17




carrier of property for hire. Defendant may be served with process through its registered agent,

Corporate Creations Network, Inc., 2985 Gordy Parkway, Marietta, GA 30066.

                                                 3.

       Defendant Eighteen Logistics, LLC is a Florida limited liability company with its

principal office in Coral Gables, Florida. Defendant may be served with process through its

registered agent, Sira Capital Corp., 95 Merrick Way, Coral Gables, Florida.

                                                 4.

       Defendant Old Republic Insurance Company is a Pennsylvania insurance company with

its principal office in Greensburg, Pennsylvania. Defendant may be served with process through

its registered agent, The Prentice-Hall Corporation System, 40 Technology Parkway South, Suite

300, Norcross, GA.

                                                 5.

       This Court has original jurisdiction in this matter pursuant to 28 U.S.C. § 1332(a)(1) and

28 U.S.C. §1332(c)(1), as Plaintiffs and Defendants are citizens of different states and the

amount in controversy herein exceeds $75,000.

                                                 6.

       This Court is a proper venue for this civil action pursuant to 28 U.S.C. § 1391(b)(2) and

Local Rule 3.4, as the event giving rise to the Plaintiffs’ claims occurred in Jasper County,

Georgia.




                                               -2-
          Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 3 of 17




                                            FACTS

                                               7.

       The incident that is the subject of this lawsuit occurred on June 14, 2018 on Georgia

Highway 83 near Murder Creek in Jasper County.

                                               8.

       The incident that is the subject of this lawsuit involved a collision between a 2012 Volvo

13Power tractor (the “Volvo tractor”) driven by Anthony Jerome Pittman (“Pittman”) and a 2014

Suzuki DL 1000 motorcycle driven by Plaintiff Daniel Reeves.

                                             9.
       Defendant Eighteen Logistics owned the Volvo tractor on the incident date.

                                               10.

       Prior to the subject incident, Defendant Eighteen Logistics leased the Volvo tractor to

Defendant Customized Trucking for use in its business as an interstate motor carrier.

                                               11.

       Pittman had a commercial driver’s license and worked as a commercial truck driver on

the incident date.

                                               12.

       On the incident date, Pittman was employed by Defendant Customized Trucking as a

commercial truck driver.




                                              -3-
            Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 4 of 17




                                                  13.

          On the incident date, Pittman was employed by Defendant Eighteen Logistics as a

commercial truck driver.

                                                  14.

          On the incident date, Pittman drove the Volvo tractor south on Georgia Highway 83 in

Jasper County.

                                                  15.

          On the incident date, two of the Volvo tractor’s right brakes were out-of-adjustment.

                                                  16.

          On incident date, the automatic slack adjusters for the Volvo tractor’s two out-of-

adjustment right brakes were not working and failed to adequately compensate for wear on the

brakes.

                                                  17.

          On the incident date, Pittman drove the Volvo tractor behind a vehicle operated by

Sandra Morris (“Morris”) as they approached Murder Creek in the southbound lane of Highway

83.

                                                  18.

          As Pittman and Morris approached Murder Creek in the Southbound lane of Georgia

Highway 83 on the incident date, Pittman drove the Volvo tractor faster than the 45 mile per

hour speed limit.




                                                 -4-
          Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 5 of 17




                                               19.

       As Pittman and Morris approached Murder Creek in the southbound lane of Georgia

Highway 83 on the incident date, Pittman followed Morris to closely and failed to keep an

adequate distance the Volvo tractor and Morris’ vehicle.

                                               20.

       As Pittman and Morris approached Murder Creek in the southbound lane of Georgia

Highway 83 on the incident date, Plaintiff Daniel Reeves approached Murder Creek in the

northbound lane of Georgia Highway 83.

                                               21.

       As Plaintiff Reeves approached Murder Creek, he entered the southbound lane of travel

while lawfully passing a car ahead of him.

                                               22.

       At the time Plaintiff Reeves began his pass, there was adequate distance between him and

Morris’ vehicle to safely complete his pass.

                                               23.

       When Plaintiff Reeves began his pass, Morris slowed down and pulled her vehicle off to

the right shoulder of the road.

                                               24.

       Plaintiff Reeves completed his pass and returned to the northbound lane of travel on

Georgia Highway 83 and was fully within the northbound lane of Georgia Highway 83.




                                               -5-
         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 6 of 17




                                               25.

       As Morris slowed down and pulled her vehicle off to the right shoulder of the road,

Pittman attempted to brake but was unable to bring the Volvo tractor to a controlled stop because

two of right brakes were out of adjustment, the automatic slack adjusters for the Volvo tractor’s

two out-of-adjustment brakes were not working and failed to adequately compensate for wear on

the brakes, Pittman was speeding, and he was following Morris’ vehicle too closely.

                                               26.

       Because Pittman was unable to bring the Volvo tractor to a controlled stop, the tractor

crossed into the northbound lane of Georgia Highway 83.

                                               27.

       The right front of the Volvo tractor clipped Plaintiff Reeves’ motorcycle, causing him to

lose control and crash.



      COUNT I – DEFENDANTS CUSTOMIZED TRUCKING SERVICES, INC. &
 EIGHTEEN LOGISTICS, LLC’S NEGLIGENT VIOLATION OF FEDERAL MOTOR
                   CARRIER SAFETY REGULATIONS

                                               28.

       Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs 1

through 27 above as if fully restated.

                                               29.

       Pursuant to 49 CFR § 396.3, Defendant Customized Trucking Services had a

nondelegable duty to systematically inspect, repair, and maintain the Volvo tractor’s brake

system so that the components were in safe and proper operating condition at all times.


                                               -6-
           Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 7 of 17




                                                30.

       Defendant Customized Trucking Services negligently violated its nondelegable duty

under 49 CFR § 396.3, which constitutes negligence per se.

                                                31.

       Pursuant to 49 § CFR 396.7, Defendant Customized Trucking Services had a

nondelegable duty to ensure that the Volvo tractor was not operated on Georgia’s highways and

roads while it was in an unsafe condition.

                                                32.

       Defendant Customized Trucking Services negligently violated its nondelegable duty

under 49 CFR § 396.7, which constitutes negligence per se.

                                                33.

       Defendant Customized Trucking Services’ negligent violation of its nondelegable duties

under 49 CFR §§ 396.3 and 396.7 was a direct and proximate cause of Plaintiffs’ injuries and

damages.

                                                34.

       Pursuant to 49 CFR § 396.3, Defendant Eighteen Logistics had a nondelegable duty to

systematically inspect, repair, and maintain the Volvo tractor’s brake system so that the

components were in safe and proper operating condition at all times.

                                                35.

       Defendant Eighteen Logistics negligently violated its nondelegable duty under 49 CFR §

396.3, which constitutes negligence per se.




                                               -7-
          Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 8 of 17




                                                  36.

        Pursuant to 49 § CFR 396.7, Defendant Eighteen Logistics had a nondelegable duty to

ensure that the Volvo tractor was not operated on Georgia’s highways and roads while it was in

an unsafe condition.

                                                  37.

        Defendant Eighteen Logistics negligently violated its nondelegable duty under 49 CFR §

396.7, which constitutes negligence per se.

                                                  38.

        Defendant Eighteen Logistics’ negligent violation of its nondelegable duties under 49

CFR §§ 396.3 and 396.7 was a direct and proximate cause of Plaintiffs’ injuries and damages.


COUNT II – NEGLIGENCE OF DEFENDANT CUSTOMIZED TRUCKING SERVICES,
   INC. & DEFENDANT EIGHTEEN LOGISTICS, LLC UNDER DOCTRINE OF
                       RESPONDEAT SUPERIOR

                                                  39.

        Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs 1

through 38 above as if fully restated.

                                                  40.

        On the incident date, Pittman negligently followed Morris’ vehicle too closely, failed to

maintain his lane, sped, and failed to exercise due care.

                                                  41.

        On incident date, Pittman violated O.C.G.A. § 40-8-7 by driving a tractor-trailer with brakes

that were inadequate to control the movement of and to stop and hold the tractor-trailer.



                                                 -8-
          Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 9 of 17




                                                  42.

        On the incident date, Pittman violated O.C.G.A. § 40-8-7 by driving a tractor-trailer that was

not in good working order and in a condition to endanger other drivers on the highway

                                                  43.

         On the incident date, Pittman violated O.C.G.A. § 40-6-49 by following Morris’ car more

closely than was reasonable and prudent given the speed of the vehicles, the traffic and the

condition of the roadway.

                                                  44.

        On the incident date, Pittman violated O.C.G.A. § 40-6-48 by failing to drive his tractor-

trailer entirely within a single lane.

                                                  45.

        On the incident date, Pittman violated O.C.G.A. § 40-6-180 by driving his tractor-trailer at a

speed greater than was reasonable and prudent under the conditions and is negligent per se.

                                                  46.

        On the incident date, Pittman violated O.C.G.A. § 40-6-181 by driving his tractor-trailer

faster than the 45 mile per hour posted speed limit and is negligent per se.

                                                  47.

        Pittman’s violations of O.C.G.A. §§ 40-8-7, 40-6-49, 40-6-48, 40-6-180, and 40-6-181

constitute negligence per se.

                                                  48.

        Pittman’s negligence and negligence per se on the incident date were a proximate cause of

the collision with Plaintiff Reeves’ vehicle and Plaintiffs’ injuries and damages.


                                                 -9-
         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 10 of 17




                                               49.

       On the incident date, Pittman drove and operated the Volvo tractor with Defendant

Customized Trucking’s consent, permission, and knowledge, and for Defendant Customized

Trucking’s benefit, in the course and scope of his employment with Defendant Customized

Trucking.

                                               50.

       Under the doctrine of respondeat superior, Defendant Customized Trucking is negligent

and negligent per se.

                                               51.

       Under the doctrine of respondeat superior, Defendant Customized Trucking is liable for

any and all of Pittman’s negligent acts and omissions that directly or proximately caused injuries

and damages to Plaintiffs.

                                               52.

       On the incident date, Pittman drove and operated the Volvo tractor with Defendant

Eighteen Logistic’s consent, permission, and knowledge, and for Defendant Eighteen Logistic’s

benefit, in the course and scope of his employment with Defendant Eighteen Logistics.

                                               53.

       Under the doctrine of respondeat superior, Defendant Eighteen Logistics is negligent and

negligent per se.




                                              - 10 -
         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 11 of 17




                                                  54.

        Under the doctrine of respondeat superior, Defendant Customized Trucking is liable for

any and all of Pittman’s negligent acts and omissions that directly or proximately caused injuries

and damages to Plaintiffs.

 COUNT III – NEGLIGENT HIRING, TRAINING & SUPERVISION BY DEFENDANT
    CUSTOMIZED TRUCKING SERVICES, INC. & DEFENDANT EIGHTEEN
                           LOGISTICS, LLC

                                                  55.

        Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1

through 54 above as if fully restated.

                                                  56.

        Defendants Customized Trucking and Eighteen Logistics were negligent in hiring Pittman

and entrusting him to drive a commercial motor vehicle.

                                                  57.

        Defendants Customized Trucking and Eighteen Logistics were negligent in failing to

properly train Pittman.

                                                  58.

        Defendants Customized Trucking and Eighteen Logistics were negligent in failing to

properly supervise Pittman.

                                                  59.

        Defendants Customized Trucking and Eighteen Logistics’ negligence in hiring Pittman and

entrusting him with driving a commercial vehicle and failing to train and supervise him properly

was a proximate cause of the collision and Plaintiffs’ resulting injuries.

                                                 - 11 -
         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 12 of 17




     COUNT IV – JOINT VENTURE BY DEFENDANT CUSTOMIZED TRUCKING
         SERVICES, INC. & DEFENDANT EIGHTEEN LOGISTICS, LLC

                                                60.

       Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1

through 59 above as if fully restated.


                                                61.
       Defendants Customized Trucking and Eighteen Logistics are liable for the acts and
omissions of the other because they were engaged in a joint venture and enterprise and acted in
concert in the establishment, operation, management and control of Pittman and the Volvo
tractor. Defendants share a common purpose and combined their property and labor in
establishing, operating, managing, and/or controlling Pittman and the Volvo tractor and
combined their property and labor for the purpose of making a profit. Defendant each had a right
of mutual control over the establishment operation, management, control, supervision, and
maintenance of Pittman and the Volvo tractor.


                                    COUNT V – DAMAGES

                                                62.

       Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1

through 61 above as if fully restated.

                                                63.

       As a direct and proximate result of Defendants’ negligence, Plaintiff Reeves suffered

severe, disabling physical injuries including a mangled left leg that required amputation and an

incomplete spinal cord injury; and mental and emotional injuries.




                                              - 12 -
         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 13 of 17




                                                64.

       Plaintiff Daniel Reeves incurred and will continue to incur medical expenses as a direct

and proximate result of Defendants’ negligence. His medical bills currently total as follows:

   •   Medical Center of Central Georgia                $376,942.18
   •   Shepherd Center                                  $314,055.35
   •   Hanger Clinic                                    $ 11,427.47
   •   St. Mary’s Health Care                           $ 12,746.99


   Total                                                $715,171.99

                                                65.

       Plaintiff Daniel Reeves has and will continue to suffer lost wages as a direct and proximate

result of Defendants’ negligence.

                                                66.

       Plaintiff Daniel Reeves is entitled to recover for his past, present, and future personal

injuries; past present and future medical and related expenses; past present and future lost wages;

and past, present, and future mental and physical pain and suffering.

                                                67.

       As a direct and proximate result of Defendants’ negligence, Plaintiff Meredith Reeves

has been and will continue to be deprived of Plaintiff Daniel Reeves’ consortium, companionship

and services.

                                                68.

       Plaintiff Meredith Reeves is entitled to recover for her past, present, and future loss of

consortium, companionship, and services.




                                               - 13 -
         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 14 of 17




                                                  69.

        Defendants’ negligence is the sole and proximate cause of Plaintiffs’ injuries and

damages.

      COUNT VI – PUNITIVE DAMAGES AGAINST DEFENDANT CUSTOMIZED
     TRUCKING SERVICES, INC. & DEFENDANT EIGHTEEN LOGISTICS, LLC

                                                  70.

        Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs 1 through

69 above as if fully restated.

                                                  71.

        Defendants Customized Trucking and Eighteen Logistics’ conduct in negligently inspecting,

maintaining and repairing the Volvo tractor was reckless, willful and wanton, and demonstrates a

conscious indifference to the consequences of its actions and entitles Plaintiffs to an award of punitive

damages.

                                                  72.

        Defendants Customized Trucking and Eighteen Logistics’ conduct in hiring, training and

supervising Pittman was reckless, willful and wanton, and demonstrates a conscious indifference to

the consequences of its actions and entitles Plaintiffs to an award of punitive damages.

                                                  73.

        This wreck resulted from a pattern of dangerous and reckless driving by Pittman and other

drivers employed by Defendants Customized Trucking and Eighteen Logistics. Defendants’ conduct




                                                 - 14 -
         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 15 of 17




was reckless, willful and wanton, and demonstrates a conscious indifference to the consequences of

his actions and entitles Plaintiffs to an award of punitive damages.

                  COUNT VII – DIRECT ACTION AGAINST DEFENDANT
                      OLD REPUBLIC INSURANCE COMPANY

                                                  74.

       Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1

through 73 above as if fully restated.

                                                  75.

       Defendant Old Republic was the insurer of Defendant Customized Trucking at the time of

the wreck and issued a liability policy to Defendant Customized Trucking.

                                                  76.

       Defendant Old Republic is subject to a direct action as the insurer for Defendant

Customized Trucking pursuant to O.C.G.A. § 40-1-112 and O.C.G.A. § 40-2-140.

                                                  77.

       Defendant Old Republic is responsible for any judgment rendered against Defendant

Customized Trucking.

           COUNT VII – DEFENDANTS LIABILITY UNDER O.C.G.A. § 13-6-11

                                                  78.

       Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1

through 77 above as if fully restated.




                                                - 15 -
         Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 16 of 17




                                                    79.

       Pursuant to O.C.G.A. § 13-6-11, Defendants have been stubbornly litigious, have acted in

bad faith, or have caused Plaintiffs’ unnecessary trouble or expense, entitling Plaintiffs to

recover their expenses of litigation, including attorneys’ fees, in an amount to be determined by

the evidence submitted at the trial of this case.

       WHEREFORE, Plaintiffs Daniel Reeves and Meredith Reeves request as follows:

       (A)     That Plaintiffs have judgment against the Defendants for the claims asserted

               herein in amounts to be determined at the trial of this civil action;

       (B)     That Plaintiffs recover their expenses of litigation, including reasonable attorneys’

               fees, in an amount based upon the evidence submitted at the trial of this civil

               action;

       (C)     That process issue and Defendants be served according to law;

       (D)     That all costs of this action be cast against the Defendants; and

       (E)     That the Court grant Plaintiffs such other and further relief as is just and

               equitable.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial for all claims.




                                                - 16 -
       Case 5:19-cv-00254-MTT Document 1 Filed 06/26/19 Page 17 of 17




      This 26th day of June, 2019.


                                              BLASINGAME, BURCH, GARRARD &
                                              ASHLEY, P.C.



                                              /s/Michael Ruppersburg   ______________
                                              Michael Ruppersburg
                                              Georgia Bar No. 432211
                                              James B. Matthews, III
                                              Georgia Bar No. 477559
                                              Lee S. Atkinson
                                              Georgia Bar No. 255445
                                              Alexandra K. Hughes
                                              Georgia Bar No. 650696

P.O. Box 832
Athens, GA 30603
(706)354-4000




                                     - 17 -
